DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection means” in claims 15,25 and 28; “electronic means” in claim 18; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15,21 the alternative language “and/or” is inappropriate and indefinite claim language. Correction is required.
	Regarding Claim 17, the “tail piece” is recited as being “integrally comprised in said unitary structure” but in parent claim 15 the unitary structure houses the tail piece. Clarification is required.
	Regarding Claim 18, “wherein by having electronic means mounted on one of said front panels” is grammatically incomplete. Claims 17, 19, 21, 22, 23 have similar issues. Correction is required.
	Regarding Claim 25, it is unclear as to what the “multiple possible combinations” are combinations of per se. Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21,26,28 is/are rejected under 35 U.S.C. 103 (to the extent understood) as being unpatentable over Kirby (GB 2037049 A) in view of DeLaFrance (USP 8829318) and Chapman (USP 8324489)
Regarding Claim 15, Kirby discloses a stringed musical instrument, comprising:
a unitary structure formed integrally by a body 6, a neck 2 and a head 1 formed from a solid block of rigid non-wood material (Fig. 1, page 1 line 15 “magnesium alloy”); 
front panels that seal the body at the front and are connected to said body through connection means (Figs. 1,2); and
rear panels that seal the body at the back and are connected to said body through connection means (page 1 line 41 “sound board or resonator mounted below the unit”); wherein:
said body includes a front part with a plurality of cavities and / or housings arranged at predetermined locations and intervals, at least some of said cavities and / or housings being communicated internally by openings arranged at the side walls thereof to form an interconnected network; a rear part with housings) for the housing of the structure of a tail piece and of a power source respectively; and open chambers that extend between said front part and said rear part and are delimited by at least some internal ribs (Figs. 1,2; unnumbered cavities/housings/openings for tail piece, power source etc); 
	Kirby does not explicitly teach that the unitary structure is formed by computer numerical control (CNC) machining or that the stringed instrument further comprises a metal fingerboard 
DeLaFrance discloses forming a unitary structure of a guitar body by computer numerical control (CNC) machining (Abstract).
Chapman discloses a metal fingerboard machined by CNC as a single piece and connected to the unitary structure in a removable and interchangeable manner (Abstract).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Kirby with those of DeLaFrance and Chapman, as CNC machining is a well-known and efficient manner of creating metal objects.
Regarding Claims 16,20 DeLaFrance discloses the rigid nonwood material is aluminum (Col. 5 lines 40-55).
Regarding Claim 17, Kirby discloses a plurality of tensioned strings extending between a position anchored in said head 1 (via unnumbered holes) and the tail piece 5 that is integrally comprised in said unitary structure (Fig. 1).
Regarding Claims 18,21 Kirby discloses electronic means / plurality of pickups mounted on one of said front panels (“directed towards electrically amplified guitars”).
Regarding Claim 19, Kirby discloses a bridge 5. 
Regarding Claim 26, Chapman discloses the fingerboard is CNC machined from a solid block of aluminum (Abstract).
Regarding Claim 28, the Kirby/DeLaFrance/Chapman combination does not explicitly teach connection means that are of the magnet-type. Official Notice is taken that using magnets as a means of connecting two items together are notoriously old and well-known in the art. It would have been obvious to one of ordinary skill in the art to adapt the combination above with such teachings, so as to allow for easy connection and reconnection, as is known in the art to be desirable. 

	
Claim 22 is/are rejected under 35 U.S.C. U.S.C. 103 (to the extent understood)  as being unpatentable over Kirby/DeLaFrance/Chapman as applied to claim 15 above, and further in view of Johnson (USP 6191348).
Regarding Claim 22, the Kirby/DeLaFrance/Chapman combination (applied in a similar manner as to claim 15 above) discloses all features claimed but does not explicitly teach a touch screen on the front part of the body.
Johnson discloses a guitar that uses a touch screen 126 on the front part of the body (Fig. 1; Col. 8 lines 50-58). It would have been obvious to one of ordinary skill in the art to adapt the teachings of Johnson to the above combination, so as to allow for easier control of an electronic system as is known in the art to be desirable. 

Claims 23,24 is/are rejected under 35 U.S.C. U.S.C. 103 (to the extent understood) as being unpatentable over Kirby/DeLaFrance/Chapman as applied to claim 15 above, and further in view of Murray (USPGP 2009/0126553).
Regarding Claims 23 and 24, the Kirby/DeLaFrance/Chapman combination (as applied to claim 15 above) discloses all features claimed but does not explicitly teach a lighting element housed in hollow cavities of the neck and the head and visible through light ports, wherein the lighting element is a plurality of optical fibers or resins connected to light emitting diodes.
Murray discloses a stringed instrument comprising a lighting element 130 housed in hollow cavities (recess, para. 0037) of the neck and the head and visible through light ports 70,72, wherein the lighting element is resins (inherent in LEDs) connected to light emitting diodes (para. 0035). 


Claims 25,27,29 is/are rejected under 35 U.S.C. U.S.C. 103 (to the extent understood) as being unpatentable over Kirby/DeLaFrance/Chapman as applied to claim 15 above, and further in view of Koszegfalvi (USPGP 2013/0340591).
Regarding Claim 25, the above combination discloses all features claimed, but does not explicitly teach the fingerboard comprises: a front surface with a compound radius having multiple possible combinations within a compound radius of 5 to 30 inches; an associated set of frets integrally configured with said front surface, said set of frets comprising a zero-fret; a zero-fret guide; and connection means for the removable and specific connection of the fingerboard to the neck.
	Koszegfalvi discloses a musical instrument with a fingerboard comprising: a front surface with a compound radius within a range of 5 to 30 inches (“fretboard is transversely curved … (with) a suitably radiused surface”; paras. 0046, 0049); an associated set of frets integrally configured with said front surface, said set of frets comprising a zero-fret; a zero-fret guide (Figs. 4,6; 182, 282, para. 0038); and connection means for the removable and specific connection of the fingerboard to the neck (Figs. 3n, 5f, 5g, 5h, para. 0042).
	It would have been obvious to adapt the above combination with the teachings of Koszegfalvi so as to utilize the improved fretboard design, as is known in the art to be desirable. 
Regarding Claim 27, Koszegfalvi discloses the connection means are arranged laterally on the fingerboard to provide a front surface of the fingerboard free from unwanted obstacles (para. 0042).
Regarding Claim 29, Koszegfalvi discloses the front surface of the fingerboard is unfretted (para. 0038, “in an alternative embodiment, fretboard 150 is devoid of frets”).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837